WARREN S. JONES, JR., ESQ. #003781980
Law Offices of Warren S. Jones, Jr., LLC
1 Trinity Lane
Mt. Holly New Jersey 08060
(609) 261-8400
email@warrensjones.com
K.052-728
Attorneys for Creditor, Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not in its
individual capacity but solely in its capacity as Owner Trustee of Matawin Ventures Trust Series
2017-2

                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF NEW JERSEY

In Re                                          :    Chapter 13
Timothy D. Kinder aka Timmy D. Kinder           :
and Linda L. Kinder,                          :
                                               :    BK. NO. 16-27225-ABA
               Debtors.                        :
                                               :    NOTICE OF MOTION TO VACATE
                                               :    AUTOMATIC STAY
                                               :
                                               :    HEARING DATE:       3/5/2019

TO: DEBTORS, ATTORNEY FOR DEBTORS, CHAPTER 13 TRUSTEE AND ALL OTHER
INTERESTED PARTIES:

        PLEASE TAKE NOTICE that on March 5, 2019 at 10:00 a.m., or as soon as the matter

may be heard, the undersigned, attorneys for Creditor Wilmington Savings Fund Society, FSB,

d/b/a Christiana Trust, not in its individual capacity but solely in its capacity as Owner Trustee of

Matawin Ventures Trust Series 2017-2, will move before the Honorable Andrew B. Altenburg,

Jr. of the United States Bankruptcy Court, Mitchell Cohen Federal Court House, 1 John F. Gerry

Plaza, 4th & Cooper Streets, 4th Floor, Camden, New Jersey for the entry of an Order vacating

the Automatic Stay with respect to the Debtors' property located at 13 Lakeside Drive,

Bridgeton, NJ 08302 and allowing Creditor to continue or institute a foreclosure action, by

reason of the failure of Debtors to make her regular monthly payments outside of the Chapter 13

Plan.




                                                                             1
       Creditor further requests for an Order that, in addition to foreclosure, permits activity

necessary to obtain possession of said collateral; therefore, Kondaur Capital Corporation is

permitted to engage in loss mitigation activity, including short payoff, short sale and the

obtaining of a deed-in-lieu of foreclosure including authorization to negotiate inferior liens.

Kondaur Capital Corporation is further permitted to send information regarding these loss

mitigation options directly to the debtors.

       For an Order binding Debtor in any conversion of the above-referenced Bankruptcy

proceeding and in any subsequently filed bankruptcy proceeding of any nature whatsoever,
relative to this Creditor's interest in the subject Property, and prohibiting the effect of any further

Automatic Stays against Creditor herein.



Dated: 2/8/2019                                By /s/ Warren S. Jones, Jr.
                                                  WARREN S. JONES, JR., ESQUIRE
                                               Retained Counsel




                                                                              2
